Amendment of Regulation (EC) No 663/2009 establishing a programme to aid economic recovery by granting Community financial assistance to projects in the field of energy (debate)
The next item is the report by Mrs Van Brempt, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 663/2009 establishing a programme to aid economic recovery by granting Community financial assistance to projects in the field of energy - C7-0139/2010 -.
Madam President, ladies and gentlemen, you see before you a very happy rapporteur, because I think that we - and I very much emphasise the we - have produced a report that will hopefully soon be adopted almost unanimously, as all political groups in Parliament have worked intensively on it and in close cooperation.
The report and the regulations it addresses have a lengthy history in this House. It had its origins, specifically, in the recovery plan launched in 2009 in the wake of the economic crisis. At the time, EUR 4 billion was freed up at European level, and these funds were earmarked specifically for economic recovery. The objective was that that money should also finance energy projects in particular: large-scale energy projects, devoted to carbon capture and storage, to infrastructure, and to a number of large offshore wind energy projects.
At that time, Parliament having of course approved these projects, there were quite a few objections from various quarters and from Parliament itself, especially vis-à-vis the large-scale nature of the undertaking and the question of whether this or that project would create enough jobs. However, the most important criticism regarded energy efficiency. This was followed by a political agreement and the current situation is the result of that agreement.
You would think that if Parliament, the Council and the Commission reach a political agreement about investing all surpluses in energy efficiency, that the report and the negotiations would be easy. That was not the case. We have been through some difficult negotiations, especially with the Council. However, I can say that we - and we did have to reach a compromise, let us be clear about that - were able to score a home run on most of the points. I would like to run through them briefly because they are crucial to a proper understanding of the current situation concerning the funds and how they should be implemented in the very near future.
First of all, this is about renewable energy projects but, in particular, those which focus on energy efficiency. That, Commissioner, is what lies at the heart of the energy debate these days. I am very much in favour of renewable energy, but we know that, if we want really rapid results, we have to invest all our efforts in energy efficiency: it is a good solution if you want to reduce consumption; it helps alleviate the major problem of energy supply and - a very important point - it ensures lower energy costs for our companies and families. That is incredibly important. We are also working on industrial policy and we will definitely get back to you on that.
Secondly, and this is very much linked to energy efficiency, the local level. Very often, Europe works almost exclusively with national Member States, and even the previous recovery plan focused primarily on major projects. Well, this one could not be more different. It focuses on the local level, on cities and municipalities, on small-scale projects which can be implemented immediately, delivering immediate results, and which can thereby have a major impact, not just on energy efficiency but also on jobs. That remains a very important consideration.
Thirdly, funding. The previous major recovery plan consisted of what we call upfront funding; simply subsidising major projects, whether by means of cofinancing or not, because that is specific to Europe. It is the typical way in which Europe works. However, that is not the case with this fund and, for that reason, it is very innovative. The way resources are used here is by providing support in order to get those projects funded through guarantees and other financial means. With the exception of technical assistance, which is still funded through upfront funding, this means that you will have major leveraging. You need to multiply those EUR 146 million by approximately eight in order to get an idea of what the impact could be.
I have now come to my last point, over which we have squabbled for a long time: the cap on money; that is, the money that is available to us. Parliament would have liked to see a different solution; which, indeed, was what we had agreed, let us be clear about that. Any remaining funds had to be invested in this project. We have reached a compromise: all the funds that are left over today have been registered and I firmly believe that this will mean that this project will be assured a long life - and I think that, if we carry on working together as we have done, we will also be able to ensure that it becomes incredibly successful for us.
Just one more second, Madam President. I know I have run out of time. I would once again like to expressly thank everyone who has worked on this, in particular, all the shadow rapporteurs. I was particularly pleased with our cooperation, and I am not saying that out of politeness, but simply because it was an example of very fine and effective cooperation. Thank you.
Madam President, ladies and gentlemen, today, we are discussing the interim review of a successful programme to aid economic recovery in the energy sector. Up to this point, as part of the implementation of the programme established for us by Parliament and the Council, we have made 43 financing decisions for gas projects, energy infrastructure projects, offshore energy and carbon capture and storage. This has allowed us to spend around 98% of the entire budget of EUR 3.98 billion and to ensure that the programme has, to a large extent, achieved its objectives. There were only a few projects which could not be implemented. We are introducing this amendment regulation with the aim of meeting Parliament's requirements and initiating pilot projects for renewable energy, but importantly, also for energy efficiency. I regard these pilot projects as an opportunity to trial our activities in the field of energy efficiency, which will be one of the focal points of my work over the next year.
I would like to thank Mrs Van Brempt very warmly. I would also like to thank all the strident Members of this House and the Belgian Presidency, because we have worked hard in this area over recent weeks and we are able to present a document today which will definitely provide a stimulus in the area of energy efficiency.
In order to ensure that this amendment regulation, which is due to come into force now, takes effect quickly, our officials have already been making preparations for its implementation. In the next few days, EUR 146 million will be made available for projects which are important to all of you. Our partners in these projects, chosen by you, are municipal, local and regional authorities which have close links with the projects in question. These local partners will ensure that the funding is used in the best possible way, for public buildings, private buildings, combined heat and power facilities, district heating networks, decentralised renewable energy sources, more environmentally friendly urban transport systems and local infrastructures, such as intelligent networks, efficient street lighting and smart measurement systems. This means that we are doing something which will have an immediate local impact and which will act as a benchmark for my future activities relating to smart cities.
If you make the appropriate decision today, our offices will begin implementing the amendment regulation straight away. In March or April of next year, we will definitely be able to report that our economic recovery programme is having a very positive effect, in the form of both large projects and small, decentralised projects, and is allowing us to learn lessons which will be important in future financial years. I would like to thank everyone concerned once again.
Madam President, Mr Oettinger, as rapporteur for the opinion of the Committee on Budgets concerning Mrs Van Brempt's report, I can say that the members of the committee very much welcomed this report. We have looked at it not only from a budgetary perspective, but also, to certain extent, with regard to its content and we have raised one concern, which Mrs Van Brempt was kind enough to include. This instrument is aimed at municipalities and rightly so, because this is where the greatest increases in efficiency can be achieved.
However, I come from an area of Germany where the municipalities cannot take out any additional loans, because they are already too heavily in debt. This may be a problem specific to Germany, because of our local authority constitutions, but Mr Oettinger, as a former head of a Federal German state, will be only too familiar with this subject. Therefore, in Germany, we are in a position where those local authorities which should be making use of this programme are not allowed to, because the body responsible for supervising them has prevented them from taking on any further debt. We are very concerned about this. It could result in this programme being ineffective in these areas. We welcome this programme and would be pleased if it could be continued. We have called for the programme to have a separate budget line and we would like to transfer to it the EUR 15 million available in the agricultural policy area which cannot be accessed there because there is no legal basis for doing so. This is where the budget needs to be more flexible.
Madam President, Commissioner, ladies and gentlemen, I believe that the decision to use the few remaining funds in the Recovery Plan started in 2009 in a different way and to take advantage of this opportunity to introduce a new principle with the setting up of an ad hoc fund is far-sighted and in line with what we have been saying for some time in this Chamber but have never been able to act on.
We have seen a few timid signs, not yet brought up to date, in the Marguerite Fund. This represents, for us and for the PPE, a benchmark method to be followed for intelligent use of the European Union budget. The instrument is an ad hoc fund that deploys various methods such as loans, guarantees, equity shares or cofinancing, and will be governed by a special asset management company.
The fund was set up with an initial sum of EUR 147 million and we do not understand why the door cannot be left open for the other residues due to the Recovery Plan. A significant sum could be raised by applying significant leverage through the EIB, the KfW, the Deposit and Loan Banks and other financial institutions, and this could have a great impact on the start-up of projects considered valid and given economic and environmental priority.
From my point of view, the central aspect of the fund that will be set up by the end of this year is that it could become a kind of virtuous pilot project for the future organisation of a broader energy fund for appropriate inclusion in the next financial perspective 2014-2020. This principle could also be repeated for other sectors, such as TEN or eTEN networks. If you would allow me, some tangible sign at this critical time in the face of an employment crisis would make us all a little happier.
Madam President, Commissioner, I would first of all like to congratulate the rapporteur on her excellent work, because far beyond the EUR 146 million that have been agreed, the impact of which we hope will be eight-fold, this initiative has important symbolic value.
As the rapporteur explained, we are going to allocate funds to sustainable energy micro-projects, which will not only enable the realisation of important objectives such as security of supply and reducing CO2 emissions, but will also achieve an objective that has a very direct impact on the population: reducing energy poverty.
The text that we are going to vote on is also important because it introduces an innovative financial instrument. This mechanism will help to overcome the resistance of financial entities to this type of project, as they will have the backing of international financial institutions.
Finally, we should once again be satisfied that we have been sufficiently flexible to respect the good practice created in the Member States in order to structure the deployment of renewable energy and energy efficiency.
I hope that the implementation of this regulation will enable all the potential of those bodies to be developed, without the obstacles that tend to be imposed by excessive bureaucracy.
Madam President, I would like to express my thanks to the rapporteur for the preparation of this report on energy projects and for the additional funds now provided by the Commission. EUR 146 million has been provided for projects which will be crucial for Europe and for the various countries and, in particular, as the Commissioner has said, for the local and regional authorities which will, I hope, be handling this money or these grants.
I first of all want to congratulate the rapporteur on the presentation of her report on financial assistance for energy projects.
I strongly welcome this initiative, which provides for the creation of a dedicated financial instrument to support the development of energy efficiency and renewable energy projects. The financing of projects in this area will help to stimulate economic recovery in Europe, and indeed in my own country, Ireland, and help to create new employment opportunities and also help in the fight against climate change.
In all parts of Europe now, and particularly in my own country with a very high rate of unemployment, we want to ensure that all funding can be diverted into areas where jobs can be created. The funding of EUR 146 million which is available under the amended proposal must be targeted towards projects that will have a rapid, a measurable and a real impact on economic recovery. EUR 146 million is the funding that is available, but there is a multiplier of at least six or seven times that amount, which will be the overall investment.
I believe that the establishment of a dedicated financial instrument will allow for this funding to be administered in the most efficient manner and the beneficiaries, as I said in my own native language, will include local and regional authorities. We all have a responsibility to bring this to the attention of those authorities, and our government will be making an individual application and then liaise with the regional authorities.
on behalf of the Verts/ALE Group. - Madam President, today we celebrate a victory, albeit small, for green energy policy and a more European energy policy. I firstly want to thank our excellent delegation from all parties, under the leadership of Kathleen. I think we did a good job.
(DE) I would also like to praise Mr Oettinger. Unfortunately, during the presentation of the energy agenda yesterday, we were obliged to be highly critical. However, this instrument has also come about because you have made a personal effort, in part in the face of opposition from the German Government and your partners in the Christian-Democratic Union in Germany, to ensure that it was able to happen.
Why is it a small and bitter victory? Because - and some have said this - this is EUR 150 million for the decentralised, the local, energy investments, where, on the other hand, we have billions - one billion for carbon sequestration, for example. I am still wondering if this one billion will be used. We are getting increasing indications that this project will not work. There is no balance between the decentralised, near-to-the-citizens, local-area projects and the big projects, some of which will, I think, fail.
Why are we, as Greens, nevertheless voting for this project today? It is because we are optimists. We are optimistic that this EUR 150 million, well managed, will create the base for a much bigger instrument which we will get under the next financial perspective. There are two conditions for that. The first condition is quality projects. I think that the EIB and KfW, which will manage it, will also look at deep renovation, and not only shallow renovation, projects. We need to leapfrog, especially when it comes to buildings and efficiency. The second condition is cutting the red tape for the local authorities that will apply for projects to get cofinancing.
These two issues are crucial. Therefore, my questions to you, Commissioner, are: what will the Commission do to make sure that this fund will finance or give credit to quality projects? And how will the Commission act to cut red tape so that local authorities have easy access to these funds?
Madam President, I will endorse every proposal to increase Union funds for supporting energy projects. Green energy should also be supported. However, it should be said honestly that the idea that green energy is the solution to all of Europe's energy problems - a kind of thinking which is often expressed here - is an illusion. However, the Union does need large, and I stress large, investments. The basic purpose of these is to ensure diversification of fuel supply. Such a solution is possible, for example, by building the Nabucco gas pipeline to connect the huge gas deposits in the region of Central Asia with customers in Europe and by developing transmission networks and building new interconnectors in Central and Eastern Europe.
We do want to develop green energy, but at the same time, unfortunately, development of methods for extraction of shale gas is being completely overlooked and is not being appropriately funded. This is an unconventional gas which is already playing an enormous role in extraction in the United States and is giving America complete independence in terms of access to gas. Large amounts of this gas are found in France, Poland and Bulgaria. Here, in the face of the opportunity to use this great potential, complete passivity is to be seen. European solidarity requires that the Union support these projects as strategic for its future and as projects which guarantee the uniform development of all European states. It is a pity we are not talking, today, about great investments which will really solve our energy problems and unite and develop the European Union. While we are talking about important measures related to green energy, let us, however, remember that the idea that green energy will solve our energy problems is an illusion.
I, too, would like to start by congratulating the rapporteur on the work that she has done on this subject. We are here to discuss a very specific programme to aid economic recovery, which is in the crucial area of energy in this case. In the current crisis situation that we are experiencing, proposals such as this one that help create jobs are essential. There is no chance of restructuring the economy if we do not make job creation our priority. This report sends a very positive message by drawing our attention to how to respond in this area at local level: how to respond specifically to local needs. We are in a period when we are debating, and will debate a great deal more, a series of legislative proposals in the field of energy, and we often tend to concentrate too much on the large-scale projects and networks, forgetting other causes in which intervention is absolutely essential.
That is why I believe that this report could help us not only to invest in energy efficiency and renewable energy, which is very important, but also to provide concrete benefits for local communities, which naturally means concrete benefits for the European public as a whole. That is why, Madam President, I wish to conclude with two final points: it is important never to forget that energy efficiency is also achieved, to a large extent, by cutting energy use through microgeneration projects like those included in this report; and, finally, it was a great victory for this House to ensure that the amount of financing to be allocated to these projects would be specified. That was not what we were aiming for, because we needed much more. I would therefore ask the Commissioner what he is seeking to do and intends to do to guarantee these needs.
The submitted proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 663/2009 is a response to the repeated requests of the European Parliament to create a new, single-purpose financial instrument for supporting energy efficiency and initiatives in the area of renewables. The support for measures in the construction industry to increase the energy efficiency of buildings, which annually consume up to 40% of energy in the EU, shows the justification for, and good sense of, this initiative.
Funding to cover the activities of this financial instrument may be obtained by transferring unused resources from a number of programmes in which it is not objectively possible to use the allocated funding in time to the planned extent. An example of this would be the European Energy Programme for Recovery, which has a financial reserve of around EUR 150 million, as well as the multi-year GR programme for the climate sector, which was set up with a similar aim. I therefore think it would be very sensible to consider how we might best use the financial resources saved in order to extend the scope of the European Energy Programme for Recovery to include a new and, it would seem, necessary, single purpose financial instrument for supporting energy efficiency and initiatives in the area of renewables.
We can make it easier for public bodies at the local, municipal and regional levels to implement projects in the area of energy saving and renewables thanks to this effective new financial instrument.
(LV) Madam President, I am pleased that the European Union has learned to kill two birds with one stone. The first 'bird' is aid for business. At a time when the Member States are forced to cut spending and the banks are wary of giving loans, the European Union has come forward with a specific solution in the form of a new financial instrument. The second 'bird' is Europe's heavy dependence on imported energy. The aim of this new instrument is to reduce energy consumption and increasing usage of our own energy sources, such as wind, sun, water and biomass, thereby reducing our overall dependence on imported energy. Ladies and gentlemen, I call on you all to support the creation of this new financial instrument to assist projects in the field of energy. It will help both our businesses in hard times and reduce our overall dependence on imported energy resources. Thank you for your attention.
(LT) First of all, I would like to congratulate my group colleague for her significant work negotiating this document and including it in the issues that are especially important for the energy market of the entire European Union. In the context of energy security, it is particularly important to promote energy efficiency and the development of renewable energy, and secure the required financing for such projects. The successful implementation of such projects would directly contribute to achieving the energy objectives set by the European Union.
This additional money will help local and regional public authorities improve financing for sustainable energy projects and implement innovative financial incentive schemes, such as guarantees and soft loans. Thus far, plans to promote energy efficiency, such as building renovation, which has already been discussed, have not been fully implemented. Therefore, I believe that this additional financing will become a good incentive to step up sustainable energy initiatives and projects, especially at regional and local level.
(NL) Madam President, ladies and gentlemen, I would like to compliment Mrs Van Brempt and her shadow rapporteurs emphatically on this important legislative initiative. I think that this regulation has real potential to be a powerful incentive for projects relating to energy efficiency and the exploitation of renewable energy.
The regulation strikes a blow for sustainable energy and I welcome, in particular, a number of special areas of emphasis, such as: energy conservation, micro-cogeneration and integration of decentralised renewable energy sources embedded in local settings in electricity grids; and also micro-generation from renewable energy sources, and the use of renewable energy sources within the sector of public transport, electric vehicles and hydrogen vehicles.
The stress which Mrs Van Brempt and her shadow rapporteurs have placed on efficient outdoor lighting for public infrastructure and, lastly, on the search for electricity storage solutions, is promising. Thank you for your efforts. I hope that this can be a new step towards a genuine Green New Deal.
(PL) Madam President, we are talking, at the moment, about something which is absolutely fundamental, not only when we are dealing with economic matters, but also when we are dealing in broader terms with the question of European solidarity. This is because energy is, in fact, the greatest challenge and the greatest test. Can that European solidarity work in practice or will it merely be a slogan or a catchword? Or again - and this is certainly something expected by European taxpayers and voters - will it be put into practice in specific projects which will build European unity and which will show that in Europe, the different countries help each other, work on projects together and do not accept situations in which certain states from outside the European Union make agreements with other states over the heads of the European Union? I think this should, at last, be said very clearly and directly.
(CS) It is, without doubt, thanks to this Parliament that the volume of resources for projects in the area of energy efficiency and renewables has reached EUR 146 million. If it was up to the Member States, this figure would be substantially lower. Unfortunately, however, the legal form and structure of the fund remain uncertain, as does the question of what financial projects it will provide. In the interests of transparency, potential applicants should know who will decide on applications and how the selection committees will be appointed.
If we are to dispel the suspicion that the newly established fund is targeted mainly at those who have not used the resources allocated within the EUR 5 billion package of the economic recovery programme due to non-implementation of projects, representatives of the new Member States should also be included in the selection process. The fund may be primarily intended for local and regional authorities, but we should also consider whether it would not be appropriate to allow private entities to apply as well, and not just where they are acting on behalf of public bodies. Increasing energy efficiency and the share of renewables should be a shared responsibility of both the public and the private sector, and European funding should therefore be available to both sectors. I see great opportunities in the combined production of heat and electricity, and in clean urban transport.
(IT) Madam President, ladies and gentlemen, it is not easy to find so much unanimity in Parliament This means that the work was really outstanding and Mrs Van Brempt and all the other shadow rapporteurs should be made aware of this.
It has been said that the resulting instrument is very positive for several reasons. It is positive because its procedures and timeframes are fast; positive because it is aimed at highly qualified project categories; positive because it is aimed at urban contexts, in other words, at local authorities which, by making specific decisions, are able to bring about real change in the state of affairs and improve air quality, housing quality and urban transport quality; positive because it is aimed at profitable projects and can therefore yield a return of resources; and positive, lastly, because the strategy will bring many more resources into play.
In the face of all this, however, picking up on an objection raised by many Members, including Mr Geier, Mr Turmes and Mr Cancian, I wish to say to the Commissioner that the sticking point will be the implementation, the choice of financial intermediaries, the relationship with local authorities and how their financial difficulties are dealt with. Commissioner, this instrument raises the possibility of opening the way to other projects, to a stabilisation of this instrument and its extension to other sectors. The topic is crucial. The same thing must not happen that happened with the Recovery Plan and with the small and medium-sized enterprises that are still waiting for the EUR 30 billion approved by Parliament and the Commission at the end of 2008.
(EL) Madam President, I, too, wish to take my turn in congratulating the rapporteur on her very efficient work on such an important report. The report provides an important instrument for financing and implementing projects in the energy sector that will aid economic recovery at difficult times and help to complete the internal energy market and attain the climate and energy targets set by the European Union for 2020.
The creation of a fund to support energy efficiency and renewable initiatives is especially important, even with a small initial endowment of EUR 146 million. I am delighted that the European Parliament has stood by its commitment to promote renewable energy sources and energy efficiency.
Finally, I should like to comment on the need for a balanced geographical distribution of future programmes, so that they can benefit all the Member States. Greece received just 1.5% of the programme for natural gas pipelines. I trust that we shall have a fairer distribution in future.
(HU) Madam President, it is such a massive achievement that Parliament's rapporteur and the Commissioner have jointly managed to make the Council retain this money in the funds available. This is a very important and highly significant event from our point of view. We hope that later on, we will be able to extend this to other budget chapters as well. It is just as important that we managed to spend this money on the original purpose it was earmarked for and, above all, through small and medium-sized enterprises and local authorities, on projects affecting the public.
This is a truly important step forward. It is rare for the European institutional system to reach the public or small and medium-sized enterprises directly. This is why it is very important that we complete these projects successfully by 2014 and it would be of similar importance to examine efficiency in 2014 in order to improve the efficiency of this institutional system as well. I congratulate the rapporteur and wish for every success in spending the money.
(DE) Madam President, Mr Oettinger, ladies and gentlemen, funding has been available, which should have been invested in the energy sector, among other areas. We have discussed this in great detail in the committee and we were not sure whether all the money could be spent. At that time, the Commissioner promised us that he would guarantee that none of the money would be left over or returned to where it came from. The most important thing for me is that the Commissioner has kept his word. He submitted a document to us fairly quickly which allowed us to ensure that the funding that otherwise would have been lost could be used for the energy sector. This was the first step.
The second step was that Mrs Van Brempt managed to guide the members of the committee towards a solution and a compromise. She deserves our thanks for this. This was not easy, because it is simpler just to push through your own view, rather than finding a solution. This ultimately ensured, since we were also under time pressure, that the funding could be made available and could be used.
Last but not least, we finally succeeded, with the help of the Council, and we must admit this in all honesty, in finding a compromise that allowed us to secure all the funding for the energy sector down almost to the last euro within the specified time and, as a result, to make sure that the funding was not lost. That was the most important thing for me and the most productive outcome and, therefore, I would like to thank everyone involved.
(RO) I wish to remind you that in 2009, when the European Union's economic recovery plan was debated for the first time, the Commission made the undertaking that it would allocate EUR 1 billion to energy efficiency in homes. Unfortunately, this action has not been taken at the right time. Indeed, the 'smart cities' initiative has only had a small amount of money allocated to it due to the fact that, ultimately, if any funds remain unused, the Commission must allocate this money to the 'smart cities' initiative, which is happening via this regulation.
I tabled an amendment calling for the level of management expenses and costs linked to creating and implementing the instrument not to exceed 5% of the value of each use so that the largest share of the money does not end up with financial intermediaries, but goes into investments for projects linked to energy efficiency in homes and the use of renewable energy resources.
I also called for greater transparency and for the site www.buildup.eu to be used, not to mention for the applied model, whenever this instrument is used, to be made available free of charge to anyone who is interested so that we can benefit from best practices.
I wish to congratulate Mrs Van Brempt for her report. I believe that energy efficiency must feature at the top of the European Union's energy strategy priorities.
(RO) The Energy 2020 strategy launched yesterday by the European Commission marks an important step towards a secure, competitive energy market in Europe. It offers solutions to major issues such as how to diversify supply routes and sources, reduce energy consumption or coordinate operations with third countries. However, there are obvious shortcomings in terms of funding. The main aim of the European Energy Programme for Recovery is precisely to facilitate the funding of investments in this area. Its efficient implementation requires compliance with all environmental legislation and project promoters must keep to their funding commitments. In my view, active cooperation between national, regional and local authorities would facilitate the issuing of the required permits.
Finally, I would like to stress the importance of public-private partnerships, which are a key element in the implementation of solutions for reducing greenhouse gas emissions.
(IT) Madam President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Van Brempt, for her excellent work and for an agreement that will at last make it possible to free up significant resources for the development of renewable energies and energy efficiency in the context of the challenge for green growth.
The programme includes priorities that the Member States should take into account, particularly in achieving the objective of competitive modernisation of our energy infrastructures. Lastly, I wish to emphasise what I considered to be the qualifying points of the criteria for access by public authorities to finance, in particular, the commitment to work on multiannual strategies through a system of multi-level governance from territories to local authorities up to regional institutions and the institutions of the European Union, even in the context of rationalising the available financial instruments. This is an important result for the public and for small and medium-sized enterprises.
(GA) Madam President, financial assistance for energy efficiency and renewable energy with the objective of economic recovery represents sensible and worthwhile investment.
I totally agree with those who said that investment support for sustainable energy can be very effective and very beneficial, particularly when focused on the local level. By this means, we can provide a more sustainable future economically, socially and environmentally speaking. We must seize this opportunity to move towards a low carbon economy and facilitate the change for those who wish to change. Decentralisation is very important for sustainable energy.
Therefore, this is a sensible, functional use of the unspent funds of the European Energy Programme for Recovery, if the opportunity is provided of facilitating the funding of investment projects related to energy efficiency and renewable energy through local and regional authorities. I thank the rapporteur for her extremely important work.
(LT) Assistance for energy infrastructure projects from money earmarked to stimulate the European Union economy was debated and allocated a year ago. At that time, the money was intended for just two types of projects, which aim to reduce carbon dioxide emissions into the atmosphere, i.e. Carbon Capture and Storage (CCS) and wind farms in the North Sea.
As far as this assistance and assistance for renewable energy in general is concerned, we generally cannot have a one-size-fits-all approach for the whole European Union. We must take into account the situation of each Member State, in particular, as regards energy independence. I therefore welcome the European Commission's proposal to review the procedures for the allocation of money according to the programme mentioned, taking into account the promotion of energy efficiency.
However, I feel that we should not talk about this purely in the context of the financial crisis, because even once a normal economic cycle has been restored, the issue of energy efficiency will remain. The Member States should have the opportunity to react with more flexibility to changing circumstances and thus promote energy efficiency, energy diversification and an increase in energy independence.
(IT) Madam President, ladies and gentlemen, in the current difficult economic and financial scenario, Europe must continue to support projects in the sector of energy efficiency and renewable energy for a sustainable and social competitive economy.
The means of operating the financial instrument must be improved in order to invest in decentralised projects to ensure geographical balance and promote even recovery. This financial instrument must be set up immediately and directed toward projects with a local dimension in order to impact on employment in accordance with Regulation (EC) No 663/2009. Credit lines that are able to complement worthy local initiatives are needed. Our preference must be for the financing of projects that also guarantee technological innovation to raise the competitiveness of industry. Unused finance within the framework of DG Climate Action's multiannual programme could be earmarked for the instrument and then directed towards projects within the sustainable energy field. I would like to thank Mrs Van Brempt for her excellent work.
(PL) In January 2009, in response to the financial crisis, the European Commission proposed the reallocation of EUR 5 billion from unspent European Union funds, mostly to support energy projects which would contribute to economic recovery in the European Union. The European Energy Programme for Recovery, which is now being proposed, should be welcomed. Priority issues in this project are, in my opinion, support for cross-border gas and electricity infrastructure projects, including inter-connectors, and also support for Carbon Capture and Storage projects. I also consider it necessary to insist that the draft resolution also include projects in the area of electrical efficiency and renewable energy sources, which stimulate economic development by creating opportunities for additional jobs and help in the fight against climate change.
Investments made in projects of this kind are most efficient when they are undertaken on site at district, regional and local level. Local projects involve a large amount of work, and this contributes to the creation of large numbers of new jobs.
Madam President, ladies and gentlemen, with this EUR 146 million, we are entering an experimental laboratory together. Firstly, I would like to say thank you, because you have fought to ensure that it was not EUR 114 million, but EUR 146 million, and that the Member States were prepared to go slightly beyond their rather restrictive limit.
As far as the experimental laboratory is concerned, we have four interesting questions to resolve. The first question is how we can achieve success in the field of energy efficiency. I believe that, of the three requirements relating to CO2, renewable energy and energy efficiency, the 20% increase in energy efficiency presents us with the most difficult and complex challenge. This is not just about mandatory national requirements, but about specific projects. Basically, we are using this manageable programme to evaluate which projects, such as building renovation projects and those relating to the field of energy in general, will be feasible. I hope that in two or three years, the first assessment of these projects for the next budget period will show that we have had some useful positive and negative experiences with regard to energy efficiency. I would like to make it clear that in two to three years, we will definitely be more knowledgeable than we are today and that we will have had some good experiences and made some mistakes. If this is the case, we will have invested the money wisely.
Secondly, this programme allows the European Union to enter into a direct partnership with the municipalities. This is something which does not happen every day. It is clear that the energy requirements and consumption in public buildings and in private buildings that can be renovated, in other words, a smart city approach, can only be influenced by the EU via the municipalities. This means having direct contact with what is actually happening.
Thirdly, I hope that we will be able to demonstrate with this programme that there is European added value for everyone. If we were only to obtain money from the Member States without providing any added value, we would be unnecessary. We must offer added value in the form of experience, effectiveness and competence. In this case, within two years, this programme will give us good arguments that we can use in the budget debates - a poker game involving the Commission, Parliament and the Member States - to obtain more money from the Member States in the interests of all the citizens of the European Union. This means that this is also an experimental laboratory for more budget funding. This controversial issue will affect every one of us over the next two years.
Fourthly, we need an experimental laboratory for our partnership with the structural banks - the European Investment Bank (EIB) and KfW Bankengruppe - and with external private investors and funds. This means a partnership that goes beyond the Commission's offices with companies which have a close relationship with us, but which must demonstrate that they can do more than just manage public money.
This may seem like a large amount of funding, but in fact, it is very little. This is not about the EUR 146 million. It is about a four-way test of our partnership with the municipalities, with the EIB and KfW, with the subject of energy efficiency at a local level, and with the proof that at a European level, this is the right area for more budget funding.
With this in mind, I would like to thank you very much. Let us stay in contact. I am sure that in two years, we will all know much more than we do now.
(Applause)
Madam President, I note with gratitude that today is a public holiday in Belgium to commemorate the millions that died in two world wars. I am somewhat dismayed that this Chamber is not following suit and commemorating those millions, so I respectfully call for a moment of silence to commemorate all those who died in war in the name of democracy.
Ms Sinclaire, you should know that the President is scheduled to make an announcement before the House votes today and then the time will be respected, as it should be.
Madam President, as a Belgian Member of this House, it was a real pleasure for me to come here to work on a public holiday. As a result, I was able to reach the European Parliament from my home town in just 50 minutes, but that is entirely by the by.
As rapporteur, I will be brief. Let me thank everyone, without exception, who has contributed to the debate today. We have heard some comments and very many good examples have been given. However, the connecting thread here is the enthusiasm over what we have achieved. Not without criticism, because I could very easily criticise the cap on money that has been set.
There is a great deal of enthusiasm because this a good fund, because the money is available, because this is about energy efficiency and renewable energy and because this gives us, as Members of the European Parliament, the opportunity to take local action, too, through this project. That is what is needed.
What is our common responsibility? In the first instance, of course, responsibility lies with the Commission, the European Investment Bank and other partners in this story. However, Parliament and us politicians are also responsible for ensuring that this project becomes a success, that it has a canvassing effect, and that involvement at local level becomes so large that the EUR 146 million multiplies not by eight but by 80, so to speak, because we have set many things in motion. In that regard, I have a lot of confidence in the Commission and the Commissioner. I know that this is a project which is close to the Commissioner's heart. He also has very good staff - as I have seen for myself over the past few months - and that will be very important for the outcome of this project.
To conclude - I forgot to say it earlier, which is really remiss of me, particularly as a Belgian - I would make the point that the Belgian Presidency has given an exceptional account of itself here. To begin with, from the outset, a large majority in the Council was actually against this project. It is thanks to the major efforts of Minister Paul Magnette and his team that we now have a very good compromise and one that we will soon, I think, also adopt with a great deal of enthusiasm.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
In January 2009, the European Commission proposed reallocating a portion of unused European finance to support projects in the energy sector in response to the economic and financial crisis. Our discussion today on the report amending Regulation (EC) No 663/2009 is of particular importance: the proposal to use otherwise unused financial resources to support sector projects represents an opportunity in these times of difficult access to funding. In my opinion, the European Energy Programme for Recovery, which aims to finance initiatives and projects in the sector of energy efficiency, energy saving and renewable energies, supporting the investment of European public authorities, in particular, in urban settings, can give a tangible stimulus to the recovery of the European economy and the creation of job opportunities for young people. I am encouraged by measures on energy efficiency in the building sector, which uses 40% of EU energy, and that would represent a support to small and medium-sized enterprises at local and regional level. This assistance would also favour the development of promising initiatives in the energy efficiency sector at the level of local authorities which, due to the recent crisis, have suffered a drastic reduction in revenue.
Ladies and gentlemen, last year I, too, welcomed the allocation of almost EUR 4 billion for projects in the field of energy as part of the Union's economic stimulus package. I also pointed out that the aid package neglected the Central and Eastern European region, which is most threatened from the aspect of energy security, and that energy efficiency projects did not benefit from the aid either. However, it would have been precisely through energy efficiency projects that the main objective of the package, namely rapid and effective job creation, could have been achieved. I am pleased that the new proposal allocates as yet unused funds to this very field. Renewable energy and energy efficiency projects are not only among the main means of achieving the 20/20/20 targets, but also increase supply security and competitiveness. These projects bring impressive results in the short term as well. They create new jobs in a geographically diverse manner and effectively dynamise economic actors. Spending the EUR 146 million fund on renewable energy and energy efficiency projects is a good start but we must admit that this amount is insignificant even at Member State level. We are very pleased that the Energy 2020 strategy unveiled by the Commission yesterday sets out the creation of an energy-efficient Europe as one of its main priorities. We trust that the strategic commitment to energy efficiency will also be reflected in the distribution of other funds.
The European Energy Programme for Recovery provides a financial package amounting to EUR 3.98 billion for 2009 and 2010. It was absolutely imperative to create a financial instrument specially intended for using the funds in this energy programme, which could not be committed until the end of 2010, so as not to lose the remainder of the financial package. One particularly important aspect mentioned in the European Energy Programme Regulation is the geographical balance of the projects. This is a key element enabling the impact of this regulation on the economic recovery to be guaranteed across the whole of the European Union. It also acknowledges that there were projects in some Member States which were either not financed at all or only partially financed. Last but not least, I want to emphasise how important it is to renew these types of financial instruments aimed at promoting long-term energy efficiency in the EU. I call on the Commission to assess carefully the effectiveness of renewing these types of instruments and to examine the potential of using a similar approach in the future when dealing with other unspent funds from the EU budget.
The opportunity to direct funds not spent according to the directive towards the development of energy efficiency and renewable energy projects was already set out in the regulation, but I welcome the fact that it was possible to find consensus as regards its specific implementation. Energy efficiency and renewable energy have frequently been named as EU priorities helping to implement the 2020 strategy and ensure energy security. Investments in this sector during the economic downturn are very important, as they will create a possibility for new jobs and will promote competitiveness, the spread of innovations and economic stability. Furthermore, the financial instrument planned - like the setting-up of a fund for European financial institutions - will increase the amount available several times over, thus increasing opportunities to finance projects. It is only regrettable that the financial instrument planned is not continuous, but hopefully it will establish a suitable incentive for further energy efficiency and the promotion of renewable energy.